DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Restrictions
Applicant's election with traverse of Group I in the reply filed on 09/06/2021 is acknowledged.  The traversal is on the grounds that Markham and Keam does not teach the related technical feature of the pending claims, which is a process for the preparation of formula 1.  This is not found persuasive because Applicants have stated the incorrect common technical feature. While Group I includes the process of preparing obeticholic acid, Group 2 (claim 47) is directed to a related but distinct compound per se, and does not require a specific method. Further, Group 3 (claim 48) provides a synthesis route that differs from Group I, and therefore the only common technical feature is the obeticholic acid itself. Finally, Group 4 is directed to a pharmaceutical composition which, like Group 2, does not require a specific synthesis route. As such, there is no common feature between groups 2 and 4, with the only common technical feature among the other groups is the final compound obeticholic acid. Markham and Keam were cited to demonstrate that obeticholic acid was known in the art at the time of filing, and therefore the common technical feature does not provide an improvement in the art to qualify for a special technical feature.
The requirement is still deemed proper and is therefore made FINAL.
Claims 47-51 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 112

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 41-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  Specifically, the method is directed to a process for the preparation of Obeticholic acid of Formula-1, but compound of Formula-14 is propionated to synthesis Formula-15. The omitted steps are between Formual-15 and Formula-1. It appears claim 44 includes the steps of completing the synthesis to Formula-1, which is what the process is claimed to be.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 41-46 are rejected under 35 U.S.C. 103 as being unpatentable over Jiangsu (WO2018010651) in view of Gecheng (WO2016045480), Intercept (WO2013192097), Reddys (WO2017137931), and Dipharam (WO2017174515).
Jiangsu discloses a process for the preparation of Obeticholic acid comprising i) hydrogenating the 3-alkoxyalkyloxy-6-ethylidene-7-keto-5-cholan-24-oate (compound VI) in the presence of a catalyst selected from palladium/carbon, PtO2 or Raney nickel and acetic acid or formic acid to yield compound IV, ii) esterhydrolysis of IV in the presence of basic conditions, iii) reducing the keto group of compound III using sodium borohydride to yield compound II, iv) deprotection of OH group and heat treatment at 95-105 C in the presence of base yields the corresponding Obeticholic acid. 
Jiangsu doesn’t specifically disclose the propionylating the OH group (OH protection) and ethylenediamine salt of Obeticholic acid.
Gecheng discloses a method for preparing Obeticholic acid where in the process comprises the steps of; i) protection of 3-hydroxy-6-ethylidene-7-keto-5-cholan-24-oate of compound V, ii) reducing the 6-ethylidene bond in the presence of palladium/carbon under basic conditions, iii) reduction of keto group in the presence of sodium borohydride, iv) deprotection of 3-hydroxyl to yield Obeticholic acid. 
Gecheng differs with respect of the OH protection of Obeticholic acid and also doesn’t disclose a process for the preparation of ethylene diamine salt of Obeticholic acid.
Intercept discloses a 6-step process for the preparation of Obeticholic acid where in the process comprises, i) esterification of 7-ketolithocholic acid in the presence of acid catalysis to produce compound 1, ii) silylenolether formation from compound 1 using a strong base and TMSCl to produce compound 3, iii) aldol condensation of silylenolether (compound 3) and acetaldehyde to yield compound 4, iv) saponificationyl hydrogenation of 6-ethylidenemoiety, vi) selective reduction of the 7-keto group to yield crystalline Obeticholic acid (see scheme 1, examples). 
Reddys discloses a process for the preparation of Obeticholic acid amine salt where in the amine is selected from (S)-a-methylbenzylamine, diethylamine, etc(examples1-10). It also discloses the preparation of pure Obeticholicacid from Obeticholic acid amine salt by treating with concentrated HCl (see examples11, 12).
It would have been obvious to one of ordinary skill in the art where Jiangsu explicitly teaches the preparation of Obeticholic acid comprising protecting the 3-hydroxyl group with methoxymethyl chloride and the process of instant claims also involves the MOM protection and differs with respect to the sequence of further steps to arrive at the final product. Therefore it would be obvious for a person skilled in the art to modify the OH protecting group and also the sequence of reaction steps in the process in order to minimize the impurities and increase the yield of the final product.
Further, it would be obvious to utilize the 3,7-dike to cholanate compound through selectively co-protection of 3-keto group as taught by Dipharam, following the process steps of Jiangsu to arrive at the obeticholic acid and further purify the said compound by converting to its amine salt and treating with hydrochloric acid (as taught by Reddys) to yield the pure Obeticholic acid.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J PACKARD whose telephone number is (571)270-3440.  The examiner can normally be reached on Mon and Wed-Fri (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN J PACKARD/               Primary Examiner, Art Unit 1612